Supreme Court of Florida
                                  ____________

                                  No. SC17-1740
                                  ____________


  IN RE: STANDARD JURY INSTRUCTIONS IN CRIMINAL CASES—
                     REPORT 2017-06.

                                [February 8, 2018]

PER CURIAM.

      The Supreme Court Committee on Standard Jury Instructions in Criminal

Cases (Committee) has submitted proposed changes to the standard jury

instructions and asks that the Court authorize the amended standard instructions for

publication and use. We have jurisdiction. See art. V, § 2(a), Fla. Const.

      The Committee’s proposals derive from two referrals by the Court to the

Committee. The first referral concerned instructions that pertain to section

782.065, Florida Statutes (2017), and was based upon Ramroop v. State, 214 So.
3d 657 (Fla. 2017), in which we held that the State must prove that the defendant

knew that the victim was a law enforcement officer (LEO), correctional officer,

etc., for the reclassification of a murder or attempted murder charge. New

instructions 6.7 (Attempted Murder – Reclassified) and 7.13 (Murder –
Reclassified) were proposed in light of Ramroop. The second referral was based

upon State v. Spencer, 216 So. 3d 481 (Fla. 2017), in which we determined that

fundamental error resulted where the instruction for Attempted Manslaughter by

Act as read to the jury did not include an instruction on justifiable or excusable

attempted homicide. In light of Spencer, the Committee proposed amendments to

the following existing attempted homicide and homicide instructions: 6.2

(Attempted First Degree Premeditated Murder); 6.3 (Attempted Felony Murder);

6.3(a) (Attempted Felony Murder – Injury Caused by Another); 6.4 (Attempted

Second Degree Murder); 6.6 (Attempted Manslaughter by Act); 7.2 (Murder –

First Degree); 7.3 (Felony Murder – First Degree); 7.4 (Murder – Second Degree);

7.5 (Felony Murder – Second Degree); 7.6 (Felony Murder – Third Degree); 7.7

(Manslaughter); and 7.7(a) (Aggravated Manslaughter).

      Following publication by the Committee, a comment was received from the

Florida Public Defender Association (FPDA). The Court did not publish the

proposals after they were filed. The Court authorizes instructions 6.2, 6.3, 6.3(a),

6.4, 6.6, 6.7, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7(a), and 7.13 as proposed, and authorizes

instruction 7.7 with modifications. The more significant amendments to the

instructions are discussed below.

      With regard to the attempted homicide and homicide-related instructions

before the Court—6.2, 6.3, 6.3(a), 6.4, 6.6, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, and 7.7(a)—



                                          -2-
we recognize that in Spencer we held that fundamental error resulted when the

defendant’s jury was instructed upon attempted manslaughter by act, but the

instruction omitted instructions upon justifiable and excusable attempted homicide.

Id., 216 So. 3d at 486. To remedy this situation, we amend the above listed

instructions to include one of the applicable following italicized sentences at the

top of all attempted murder and murder instructions:

            In the absence of an express concession that the attempted
      homicide was not excusable or justified, the trial judge must also read
      Instruction 6.1, Introduction to Attempted Homicide.

or

             In the absence of an express concession that the homicide was
      not excusable or justified, the trial judge must also read Instruction
      7.1, Introduction to Homicide.

In addition, in the context of the attempted manslaughter and manslaughter

instructions, the following italicized paragraph is added as a note to the trial judge:

      It is fundamental error not to instruct on justifiable attempted
      homicide and excusable attempted homicide in the absence of an
      express concession that the attempted homicide was not excusable or
      justified. See State v. Spencer, 216 So. 3d 481 (Fla. 2017).

      Turning to the individual instructions, we further amend instruction 6.2 by

deleting the section of the instruction pertaining to the enhanced penalty pursuant

to section 782.065(2), Florida Statutes, as well as the paragraph in the Comments

section addressing the enhancement. Instead, a new paragraph is added to the




                                         -3-
Comments section referencing instruction 6.7 for the section 782.065

reclassification enhancement, in light of Ramroop.

      Next, new instruction 6.7 pertains to the reclassification statute, section

782.065, Florida Statutes, and is based upon this Court’s decision in Ramroop. In

the opening portion of the instruction, an italicized note to the trial judge explains

what is required for the reclassification:

      In Ramroop v. State, 214 So. 3d 657 (Fla. 2017), the Florida Supreme
      Court held that § 782.065(2), Fla. Stat. is a reclassification statute
      that creates a substantive offense. Accordingly, the trial judge should
      add the three elements below to the elements section of the
      appropriate Attempted Murder crime (See Instruction 6.2, 6.3, 6.3(a),
      or 6.4.)

Instruction 6.7 then includes the three elements that the jury must find for the

reclassification, including that the victim was a law enforcement officer (LEO),

etc., that the defendant knew the victim was an LEO, etc., and that the victim was

engaged in the lawful performance of a legal duty.

      Existing instruction 7.2 is further amended by deleting the paragraph

pertaining to “transferred intent” and adding a sentence to the Comments section

providing that instruction 3.6(o) be given if the case involves transferred intent. In

addition, the section of the instruction pertaining to the enhanced penalty pursuant

to section 782.065(2), i.e., the definitions relevant to the enhancement, is deleted,

as is the paragraph in the Comments section addressing the enhancement, and a




                                         -4-
new sentence in the Comments section is added referring to instruction 7.13 for the

section 782.065 reclassification.

      Instructions 7.3, 7.4, 7.5, and 7.6 are further amended by deleting the section

of the instruction pertaining to the enhanced penalty pursuant to section

782.065(2), as is the paragraph in the Comments section addressing the

enhancement, and a new sentence in the Comments section is added referring to

instruction 7.13 for the section 782.065 reclassification. The table of lesser

included offenses in instruction 7.5 is also amended to delete the asterisk to

Manslaughter as a Category One offense, in light of our decision in Dean v. State,

230 So. 3d 420 (Fla. 2017), holding that manslaughter is a necessarily lesser

included offense of second-degree felony murder. Id. at 424.

      With regard to instruction 7.7, while we amend the body of the instruction in

light of Spencer, we decline to amend the Comments section to include a sentence

providing that “mutual combat resulting in death is Manslaughter” citing to Eiland

v. State, 112 So. 2d 415 (Fla. 2d DCA 1959).

      Finally, new instruction 7.13 covers the reclassification statute, section

782.065, Florida Statutes, and is based upon our decision in Ramroop. In the

opening portion of the instruction, an italicized note to the trial judge explains what

is required for the reclassification:

      In Ramroop v. State, 214 So. 3d 657 (Fla. 2017), the Florida Supreme
      Court held that § 782.065(2), Fla. Stat. is a reclassification statute

                                         -5-
      that creates a substantive offense. Accordingly, the trial judge should
      add the three elements below to the elements section of the
      appropriate Murder crime (See Instruction 7.2, 7.3, 7.4, 7.5, or 7.6).

Instruction 7.13 then includes the three elements that the jury must find for the

reclassification, including that the victim was an LEO, etc., that the defendant

knew the victim was an LEO, etc., and that the victim was engaged in the lawful

performance of a legal duty.

      Having considered the Committee’s report and the comment submitted by

FPDA, we authorize for publication and use new and amended instructions 6.2,

6.3, 6.3(a), 6.4, 6.6, 6.7, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7(a), and 7.13, as proposed, and

amended instruction 7.7 as modified by the Court, and as set forth in the appendix

to this opinion.1 New language is indicated by underlining, and deleted language is

indicated by struck-through type. We caution all interested parties that any

comments associated with the instructions reflect only the opinion of the

Committee and are not necessarily indicative of the views of this Court as to their

correctness or applicability. In authorizing the publication and use of these

instructions, we express no opinion on their correctness and remind all interested


       1. The amendments as reflected in the appendix are to the Criminal Jury
Instructions as they appear on the Court’s website at www.floridasupremecourt.org
/jury_instructions/instructions.shtml. We recognize that there may be minor
discrepancies between the instructions as they appear on the website and the
published versions of the instructions. Any discrepancies as to instructions
authorized for publication and use after October 25, 2007, should be resolved by
reference to the published opinion of this Court authorizing the instruction.

                                           -6-
parties that this authorization forecloses neither requesting additional or alternative

instructions nor contesting the legal correctness of the instructions. The

instructions as set forth in the appendix shall become effective when this opinion

becomes final.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

Original Proceeding – Supreme Court Committee on Standard Jury Instructions in
Criminal Cases

Judge F. Rand Wallis, Chair, Supreme Court Committee on Standard Jury
Instructions in Criminal Cases, Daytona Beach, Florida; and Bart Schneider, Staff
Liaison, Office of the State Courts Administrator, Tallahassee, Florida,

      for Petitioner




                                         -7-
                                   APPENDIX


                  6.2 ATTEMPTED MURDER — FIRST DEGREE
                              (PREMEDITATED)
                       §§ 782.04(1)(a) and 777.04, Fla. Stat.

       In the absence of an express concession that the attempted homicide was not
excusable or justified, the trial judge must also read Instruction 6.1, Introduction
to Attempted Homicide.

      To prove the crime of Attempted First Degree Premeditated Murder,
the State must prove the following three elements beyond a reasonable doubt:

      1.     (Defendant) did some act intended to cause the death of
             (victim) that went beyond just thinking or talking about it.

      2.     (Defendant) acted with a premeditated design to kill (victim).

      3.     The act would have resulted in the death of (victim) except
             that someone prevented (defendant) from killing (victim) or
             [he] [she] failed to do so.

       Definition.
       A premeditated design to kill means that there was a conscious decision
to kill. The decision must be present in the mind at the time the act was
committed. The law does not fix the exact period of time that must pass
between the formation of the premeditated intent to kill and the act. The
period of time must be long enough to allow reflection by the defendant. The
premeditated intent to kill must be formed before the act was committed.

      The question of premeditation is a question of fact to be determined by
you from the evidence. It will be sufficient proof of premeditation if the
circumstances of the attempted killing and the conduct of the accused
convince you beyond a reasonable doubt of the existence of premeditation at
the time of the attempted killing.

     It is not an attempt to commit first degree premeditated murder if the
defendant abandoned [his] [her] attempt to commit the offense or otherwise

                                        -8-
prevented its commission, under circumstances indicating a complete and
voluntary renunciation of [his] [her] criminal purpose.

      Give only if there is evidence that the defendant acted in the heat of passion
on legally adequate provocation.
      An issue in this case is whether (defendant) did not act with a
premeditated design to kill because [he] [she] acted in the heat of passion
based on adequate provocation. In order to find that the defendant did not act
with a premeditated design to kill because [he] [she] acted in the heat of
passion based on adequate provocation:

      a.    there must have been a sudden event that would have
            suspended the exercise of judgment in an ordinary
            reasonable person; and

      b.    a reasonable person would have lost normal self-control and
            would have been driven by a blind and unreasoning fury;
            and

      c.    there was not a reasonable amount of time for a reasonable
            person to cool off; and

      d.    a reasonable person would not have cooled off before
            committing the act that constituted the attempt to cause
            death; and

      e.    the (defendant) was, in fact, so provoked and did not cool off
            before [he] [she] committed the act that constituted the
            attempt to cause the death of (victim).

      If you have a reasonable doubt about whether the defendant acted with
a premeditated design to kill because [he] [she] acted in the heat of passion
based on adequate provocation, you should not find [him] [her] guilty of
Attempted First Degree Premeditated Murder.




                                        -9-
      § 782.065(2), Fla. Stat. Enhanced penalty. Give if applicable.
      If you find the defendant guilty of Attempted First Degree Murder, you
must then determine whether the State has further proven beyond a
reasonable doubt that (victim) was a [law enforcement officer] [part-time law
enforcement officer] [auxiliary law enforcement officer] [correctional officer]
[part-time correctional officer] [auxiliary correctional officer] [correctional
probation officer] [part-time correctional probation officer] [auxiliary
correctional probation officer] engaged in the lawful performance of a legal
duty.

       Definitions. § 943.10, Fla. Stat.
       “Law enforcement officer” means any person who is elected, appointed,
or employed full time by any municipality or the state or any political
subdivision thereof; who is vested with authority to bear arms and make
arrests; and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the state. This definition includes all certified supervisory and command
personnel whose duties include, in whole or in part, the supervision, training,
guidance, and management responsibilities of full-time law enforcement
officers, part-time law enforcement officers, or auxiliary law enforcement
officers but does not include support personnel employed by the employing
agency.

      “Employing agency” means any agency or unit of government or any
municipality or the state or any political subdivision thereof, or any agent
thereof, which has constitutional or statutory authority to employ or appoint
persons as officers. The term also includes any private entity which has
contracted with the state or county for the operation and maintenance of a
nonjuvenile detention facility.

        “Correctional officer” means any person who is appointed or employed
full time by the state or any political subdivision thereof, or by any private
entity which has contracted with the state or county, and whose primary
responsibility is the supervision, protection, care, custody, and control, or
investigation, of inmates within a correctional institution; however, the term
“correctional officer” does not include any secretarial, clerical, or
professionally trained personnel.


                                     - 10 -
      “Correctional probation officer” means a person who is employed full
time by the state whose primary responsibility is the supervised custody,
surveillance, and control of assigned inmates, probationers, parolees, or
community controllees within institutions of the Department of Corrections or
within the community. The term includes supervisory personnel whose duties
include, in whole or in part, the supervision, training, and guidance of
correctional probation officers, but excludes management and administrative
personnel above, but not including, the probation and parole regional
administrator level.

       “Part-time law enforcement officer” means any person employed or
appointed less than full time, as defined by an employing agency, with or
without compensation, who is vested with authority to bear arms and make
arrests and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the state.

      “Part-time correctional officer” means any person who is employed or
appointed less than full time, as defined by the employing or appointing
agency, with or without compensation, whose responsibilities include the
supervision, protection, care, custody, and control of inmates within a
correctional institution.

       “Auxiliary law enforcement officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time law enforcement officer and who, while under the direct supervision
of a full-time or part-time law enforcement officer, has the authority to arrest
and perform law enforcement functions.

       “Auxiliary correctional officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time correctional officer and who, while under the supervision of a full-
time or part-time correctional officer, has the same authority as a full-time or
part-time correctional officer for the purpose of providing supervision,
protection, care, custody, and control of inmates within a correctional
institution or a county or municipal detention facility.




                                     - 11 -
                            Lesser Included Offenses

   ATTEMPTED FIRST DEGREE (PREMEDITATED) MURDER —
                           782.04(1) and 777.04
 CATEGORY ONE           CATEGORY TWO            FLA. STAT.     INS.
                                                               NO.
 Attempted second                               782.04(2) and  6.4
 degree (depraved                               777.04
 mind) murder
 Attempted                                      782.07 and     6.6
 manslaughter by act                            777.04
 Attempted aggravated                           784.045(1)(a)1 8.4 and
 battery (intentionally                         and 777.04     5.1
 cause great bodily
 harm)
 Attempted battery                              784.03(1)(a)2  8.3 and
 (intentionally cause                           and 777.04     5.1
 bodily harm)
                        Attempted felony        782.051(1)     6.3
                        murder
                        Attempted felony        782.051(2)     6.3
                        murder
                        Attempted felony        782.051(3)     6.3(a)
                        murder
                        Aggravated battery      784.045        8.4
                        Felony battery          784.041(1)     8.5
                        Aggravated Assault      784.021        8.2
                        Battery                 784.03         8.3
                        Assault                 784.011        8.1

                                   Comments

       Regarding the enhanced penalty under Fla. Stat. § 782.065, the statute does
not specify that it is an element of the offense that the defendant knew or had
reason to know that the victim was a law enforcement officer, etc. In Thompson v.
State, 695 So. 2d 691 (Fla. 1997), the Supreme Court held that knowledge of the
victim’s status is a necessary element of attempted murder of a law enforcement
officer, but that was prior to the enactment of Fla. Stat. § 782.065 and was based
on a construction of Fla. Stat. § 784.07, which explicitly contains a knowledge


                                       - 12 -
requirement. As of February 2013, no case has decided whether knowledge of the
victim’s status is an element under Fla. Stat. § 782.065.

      See Instruction 5.1 for the affirmative defense of renunciation.

      See Instruction 6.7 for the § 782.065, Fla. Stat., reclassification when the
victim is a law enforcement officer, correctional officer, etc.

     A charging document that tracks the language of the Attempted First-Degree
Premeditated Murder statute does not charge Attempted Felony Murder. See
Weatherspoon v. State, 214 So. 3d 578 (Fla. 2017).

      This instruction was adopted in 1994 [636 So. 2d 502] and amended in 2014
[137 So. 3d 995] and 2018.



                 6.3 ATTEMPTED FELONY MURDER
       [ENUMERATED FELONY] [NON-ENUMERATED FELONY]
                    § 782.051(1) and (2), Fla. Stat.

       In the absence of an express concession that the attempted homicide was not
excusable or justified, the trial judge must also read Instruction 6.1, Introduction
to Attempted Homicide.

       To prove the crime of Attempted Felony Murder, the State must prove
the following three elements beyond a reasonable doubt:

      1.     (Defendant) [committed] [attempted to commit] a (crime
             alleged).

      2.     While engaged in the [commission] [attempted commission]
             [escape from the immediate scene] of (crime alleged), the
             defendant [committed] [aided or abetted] an intentional act
             that is not an essential element of (crime alleged).

      3.     This intentional act could have but did not cause the death
             of (victim).

      (Crime alleged) is defined by Florida law as (define the crime).

                                        - 13 -
      In order to convict the defendant of Attempted Felony Murder, it is not
necessary for the State to prove that [he] [she] had a premeditated design or
intent to kill.

       If the underlying felony or attempted felony is charged as a separate count,
read instruction 3.12(d) (Legally Interlocking Counts). Failure to do so may result
in an impermissible inconsistent verdict. See, e.g., Brown v. State, 959 So. 2d 218
(Fla. 2007).

      § 782.065(2), Fla. Stat. Enhanced penalty. Give if applicable.
      If you find the defendant guilty of Attempted Felony Murder, you must
then determine whether the State has further proven beyond a reasonable
doubt that (victim) was a [law enforcement officer] [part-time law
enforcement officer] [auxiliary law enforcement officer] [correctional officer]
[part-time correctional officer] [auxiliary correctional officer] [correctional
probation officer] [part-time correctional probation officer] [auxiliary
correctional probation officer] engaged in the lawful performance of a legal
duty.

       Definitions for enhanced penalty. § 943.10, Fla. Stat.
       “Law enforcement officer” means any person who is elected, appointed,
or employed full time by any municipality or the state or any political
subdivision thereof; who is vested with authority to bear arms and make
arrests; and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the state. This definition includes all certified supervisory and command
personnel whose duties include, in whole or in part, the supervision, training,
guidance, and management responsibilities of full-time law enforcement
officers, part-time law enforcement officers, or auxiliary law enforcement
officers but does not include support personnel employed by the employing
agency.

      “Employing agency” means any agency or unit of government or any
municipality or the state or any political subdivision thereof, or any agent
thereof, which has constitutional or statutory authority to employ or appoint
persons as officers. The term also includes any private entity which has
contracted with the state or county for the operation and maintenance of a
nonjuvenile detention facility.

                                       - 14 -
       “Correctional officer” means any person who is appointed or employed
full time by the state or any political subdivision thereof, or by any private
entity which has contracted with the state or county, and whose primary
responsibility is the supervision, protection, care, custody, and control, or
investigation, of inmates within a correctional institution; however, the term
“correctional officer” does not include any secretarial, clerical, or
professionally trained personnel.

      “Correctional probation officer” means a person who is employed full
time by the state whose primary responsibility is the supervised custody,
surveillance, and control of assigned inmates, probationers, parolees, or
community controllees within institutions of the Department of Corrections or
within the community. The term includes supervisory personnel whose duties
include, in whole or in part, the supervision, training, and guidance of
correctional probation officers, but excludes management and administrative
personnel above, but not including, the probation and parole regional
administrator level.

       “Part-time law enforcement officer” means any person employed or
appointed less than full time, as defined by an employing agency, with or
without compensation, who is vested with authority to bear arms and make
arrests and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the state.

      “Part-time correctional officer” means any person who is employed or
appointed less than full time, as defined by the employing or appointing
agency, with or without compensation, whose responsibilities include the
supervision, protection, care, custody, and control of inmates within a
correctional institution.

       “Auxiliary law enforcement officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time law enforcement officer and who, while under the direct supervision
of a full-time or part-time law enforcement officer, has the authority to arrest
and perform law enforcement functions.




                                     - 15 -
       “Auxiliary correctional officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time correctional officer and who, while under the supervision of a full-
time or part-time correctional officer, has the same authority as a full-time or
part-time correctional officer for the purpose of providing supervision,
protection, care, custody, and control of inmates within a correctional
institution or a county or municipal detention facility.

                            Lesser Included Offenses

                    6.3 ATTEMPTED FELONY MURDER
      [ENUMERATED FELONY] [NON-ENUMERATED FELONY] —
                         § 782.051(1) and (2), Fla. Stat.
 CATEGORY ONE          CATEGORY TWO FLA. STAT. INS. NO.
 Attempted                                    782.07 &    6.6
 Manslaughter By Act                          777.04
                       Aggravated Battery     784.045     8.4
                       Felony Battery         784.041(1)  8.5
                       Aggravated Assault     784.021     8.2
                       Battery                784.03      8.3
                       Assault                784.011     8.1

                                    Comments

      Section § 782.051(1), Fla. Stat., applies where the defendant is alleged to
have committed or attempted to commit a felony enumerated in section
§ 782.04(3), Fla. Stat.

      Section § 782.051(2), Fla. Stat., applies where the defendant is alleged to
have committed or attempted to commit a felony not enumerated in section
§ 782.04(3), Fla. Stat.

       Regarding the enhanced penalty under Fla. Stat. § 782.065 the statute does
not specify that it is an element of the offense that the defendant knew or had
reason to know that the victim was a law enforcement officer, etc. In Thompson v.
State, 695 So. 2d 691 (Fla. 1997), the Supreme Court held that knowledge of the
victim’s status is a necessary element of attempted murder of a law enforcement
officer, but that was prior to the enactment of Fla. Stat. § 782.065 and was based


                                       - 16 -
on a construction of Fla. Stat. § 784.07, which explicitly contains a knowledge
requirement. As of February 2013, no case has decided whether knowledge of the
victim’s status is an element under Fla. Stat. § 782.065.

     A charging document that tracks the language of the Attempted First-Degree
Premeditated Murder statute does not charge Attempted Felony Murder. See
Weatherspoon v. State, 214 So. 3d 578 (Fla. 2017).

      See Instruction 5.1 for the affirmative defense of renunciation.

      See Instruction 6.7 for the § 782.065, Fla. Stat., reclassification when the
victim is a law enforcement officer, correctional officer, etc.

      This instruction was adopted in 2007 [962 So. 2d 310] and amended in 2014
[137 So. 3d 995] and 2018. See Battle v. State, 911 So. 2d 85 (Fla. 2005).



        6.3(a) ATTEMPTED FELONY MURDER — INJURY CAUSED BY
                            ANOTHER
                        § 782.051(3) Fla. Stat.

       In the absence of an express concession that the attempted homicide was not
excusable or justified, the trial judge must also read Instruction 6.1, Introduction
to Attempted Homicide.

       To prove the crime of Attempted Felony Murder, the State must prove
the following two elements beyond a reasonable doubt:

      1.     (Defendant) [committed] [attempted to commit] a (crime
             alleged).

      2.     (Victim) was injured during the [commission] [attempted
             commission] of an escape from the immediate scene of the
             (crime alleged) by an individual other than the person(s)
             [committing] [attempting to commit] [escaping from the
             immediate scene of] the (crime alleged).

      (Crime alleged) is defined by Florida law as (define the crime).


                                        - 17 -
      In order to convict the defendant of aAttempted fFelony mMurder, it is
not necessary for the state to prove that the defendant had a premeditated
design or intent to kill.

       If the underlying felony or attempted felony is charged as a separate count,
read instruction 3.12(d) (Legally Interlocking Counts). Failure to do so may result
in an impermissible inconsistent verdict. See, e.g., Brown v. State, 959 So. 2d 218
(Fla. 2007).

      § 782.065(2), Fla. Stat. Enhanced penalty. Give if applicable.
      If you find the defendant guilty of Attempted Felony Murder, you must
then determine whether the State has further proven beyond a reasonable
doubt that (victim) was a [law enforcement officer] [part-time law
enforcement officer] [auxiliary law enforcement officer] [correctional officer]
[part-time correctional officer] [auxiliary correctional officer] [correctional
probation officer] [part-time correctional probation officer] [auxiliary
correctional probation officer] engaged in the lawful performance of a legal
duty.

       Definitions. § 943.10, Fla. Stat.
       “Law enforcement officer” means any person who is elected, appointed,
or employed full time by any municipality or the state or any political
subdivision thereof; who is vested with authority to bear arms and make
arrests; and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the state. This definition includes all certified supervisory and command
personnel whose duties include, in whole or in part, the supervision, training,
guidance, and management responsibilities of full-time law enforcement
officers, part-time law enforcement officers, or auxiliary law enforcement
officers but does not include support personnel employed by the employing
agency.

      “Employing agency” means any agency or unit of government or any
municipality or the state or any political subdivision thereof, or any agent
thereof, which has constitutional or statutory authority to employ or appoint
persons as officers. The term also includes any private entity which has
contracted with the state or county for the operation and maintenance of a
nonjuvenile detention facility.

                                       - 18 -
       “Correctional officer” means any person who is appointed or employed
full time by the state or any political subdivision thereof, or by any private
entity which has contracted with the state or county, and whose primary
responsibility is the supervision, protection, care, custody, and control, or
investigation, of inmates within a correctional institution; however, the term
“correctional officer” does not include any secretarial, clerical, or
professionally trained personnel.

      “Correctional probation officer” means a person who is employed full
time by the state whose primary responsibility is the supervised custody,
surveillance, and control of assigned inmates, probationers, parolees, or
community controllees within institutions of the Department of Corrections or
within the community. The term includes supervisory personnel whose duties
include, in whole or in part, the supervision, training, and guidance of
correctional probation officers, but excludes management and administrative
personnel above, but not including, the probation and parole regional
administrator level.

       “Part-time law enforcement officer” means any person employed or
appointed less than full time, as defined by an employing agency, with or
without compensation, who is vested with authority to bear arms and make
arrests and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the state.

      “Part-time correctional officer” means any person who is employed or
appointed less than full time, as defined by the employing or appointing
agency, with or without compensation, whose responsibilities include the
supervision, protection, care, custody, and control of inmates within a
correctional institution.

       “Auxiliary law enforcement officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time law enforcement officer and who, while under the direct supervision
of a full-time or part-time law enforcement officer, has the authority to arrest
and perform law enforcement functions.




                                     - 19 -
       “Auxiliary correctional officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time correctional officer and who, while under the supervision of a full-
time or part-time correctional officer, has the same authority as a full-time or
part-time correctional officer for the purpose of providing supervision,
protection, care, custody, and control of inmates within a correctional
institution or a county or municipal detention facility.

                            Lesser Included Offenses

      6.3(a) ATTEMPTED FELONY MURDER – INJURY CAUSED
                BY ANOTHER — § 782.051(3) Fla. Stat.
 CATEGORY ONE CATEGORY TWO                FLA. STAT. INS. NO.
 None
                   Attempted Manslaughter 782.07 &   6.6
                   by Act                 777.04

                                    Comments

       Section § 782.051(3), Fla. Stat., applies only where the defendant was
committing or attempting to commit a felony enumerated in section § 782.04(3),
Fla. Stat.

       Regarding the enhanced penalty under Fla. Stat. § 782.065 the statute does
not specify that it is an element of the offense that the defendant knew or had
reason to know that the victim was a law enforcement officer, etc. In Thompson v.
State, 695 So. 2d 691 (Fla. 1997), the Supreme Court held that knowledge of the
victim’s status is a necessary element of attempted murder of a law enforcement
officer, but that was prior to the enactment of Fla. Stat. § 782.065 and was based
on a construction of Fla. Stat. § 784.07, which explicitly contains a knowledge
requirement. As of February 2013, no case has decided whether knowledge of the
victim’s status is an element under Fla. Stat. § 782.065.

     A charging document that tracks the language of the Attempted First-Degree
Premeditated Murder statute does not charge Attempted Felony Murder. See
Weatherspoon v. State, 214 So. 3d 578 (Fla. 2017).

      See Instruction 5.1 for the affirmative defense of renunciation.


                                       - 20 -
      See Instruction 6.7 for the § 782.065, Fla. Stat., reclassification when the
victim is a law enforcement officer, correctional officer, etc.

      This instruction was adopted in 2007 [962 So. 2d 310] and amended in 2014
[137 So. 3d 995] and 2018.



                  6.4 ATTEMPTED SECOND DEGREE MURDER
                       §§ 782.04(2) and 777.04, Fla. Stat.

       In the absence of an express concession that the attempted homicide was not
excusable or justified, the trial judge must also read Instruction 6.1, Introduction
to Attempted Homicide.

      To prove the crime of Attempted Second Degree Murder, the State must
prove the following two elements beyond a reasonable doubt:

      1.     (Defendant) intentionally committed an act which would
             have resulted in the death of (victim) except that someone
             prevented (defendant) from killing (victim) or [he] [she]
             failed to do so.

      2.     The act was imminently dangerous to another and
             demonstrating a depraved mind without regard for human
             life.

     Definitions.
     An “act” includes a series of related actions arising from and performed
pursuant to a single design or purpose.

     An act is “imminently dangerous to another and demonstrating a
depraved mind” if it is an act or series of acts that:

      1.     a person of ordinary judgment would know is reasonably
             certain to kill or do serious bodily injury to another, and

      2.     is done from ill will, hatred, spite, or an evil intent, and



                                        - 21 -
      3.     is of such a nature that the act itself indicates an
             indifference to human life.

       In order to convict the defendant of Attempted Second Degree Murder,
it is not necessary for the State to prove the defendant had an intent to cause
death.

     It is not an attempt to commit second degree murder if the defendant
abandoned the attempt to commit the offense or otherwise prevented its
commission under circumstances indicating a complete and voluntary
renunciation of [his] [her] criminal purpose.

       Give only if there is evidence that the defendant acted in the heat of passion
on legally adequate provocation.
       An issue in this case is whether (defendant) did not have a depraved
mind without regard for human life because [he] [she] acted in the heat of
passion based on adequate provocation. In order to find that the defendant
did not have a depraved mind without regard for human life because [he]
[she] acted in the heat of passion based on adequate provocation:

      a.     there must have been a sudden event that would have
             suspended the exercise of judgment in an ordinary
             reasonable person; and

      b.     a reasonable person would have lost normal self-control and
             would have been driven by a blind and unreasoning fury;
             and

      c.     there was not a reasonable amount of time for a reasonable
             person to cool off; and

      d.     a reasonable person would not have cooled off before
             committing the act that would have resulted in death; and

      e.     the (defendant) was, in fact, so provoked and did not cool off
             before [he] [she] committed the act that would have resulted
             in the death of (victim).



                                        - 22 -
      If you have a reasonable doubt about whether the defendant had a
depraved mind without regard for human life because [he] [she] acted in the
heat of passion based on adequate provocation, you should not find [him]
[her] guilty of Attempted Second Degree Murder.

      § 782.065(2), Fla. Stat. Enhanced penalty. Give if applicable.
      If you find the defendant guilty of Attempted Second Degree Murder,
you must then determine whether the State has further proven beyond a
reasonable doubt that (victim) was a [law enforcement officer] [part-time law
enforcement officer] [auxiliary law enforcement officer] [correctional officer]
[part-time correctional officer] [auxiliary correctional officer] [correctional
probation officer] [part-time correctional probation officer] [auxiliary
correctional probation officer] engaged in the lawful performance of a legal
duty.

       Definitions for enhanced penalty. § 943.10, Fla. Stat.
       “Law enforcement officer” means any person who is elected, appointed,
or employed full time by any municipality or the state or any political
subdivision thereof; who is vested with authority to bear arms and make
arrests; and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the state. This definition includes all certified supervisory and command
personnel whose duties include, in whole or in part, the supervision, training,
guidance, and management responsibilities of full-time law enforcement
officers, part-time law enforcement officers, or auxiliary law enforcement
officers but does not include support personnel employed by the employing
agency.

      “Employing agency” means any agency or unit of government or any
municipality or the state or any political subdivision thereof, or any agent
thereof, which has constitutional or statutory authority to employ or appoint
persons as officers. The term also includes any private entity which has
contracted with the state or county for the operation and maintenance of a
nonjuvenile detention facility.

        “Correctional officer” means any person who is appointed or employed
full time by the state or any political subdivision thereof, or by any private
entity which has contracted with the state or county, and whose primary

                                     - 23 -
responsibility is the supervision, protection, care, custody, and control, or
investigation, of inmates within a correctional institution; however, the term
“correctional officer” does not include any secretarial, clerical, or
professionally trained personnel.

      “Correctional probation officer” means a person who is employed full
time by the state whose primary responsibility is the supervised custody,
surveillance, and control of assigned inmates, probationers, parolees, or
community controllees within institutions of the Department of Corrections or
within the community. The term includes supervisory personnel whose duties
include, in whole or in part, the supervision, training, and guidance of
correctional probation officers, but excludes management and administrative
personnel above, but not including, the probation and parole regional
administrator level.

       “Part-time law enforcement officer” means any person employed or
appointed less than full time, as defined by an employing agency, with or
without compensation, who is vested with authority to bear arms and make
arrests and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the state.

      “Part-time correctional officer” means any person who is employed or
appointed less than full time, as defined by the employing or appointing
agency, with or without compensation, whose responsibilities include the
supervision, protection, care, custody, and control of inmates within a
correctional institution.

       “Auxiliary law enforcement officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time law enforcement officer and who, while under the direct supervision
of a full-time or part-time law enforcement officer, has the authority to arrest
and perform law enforcement functions.

      “Auxiliary correctional officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time correctional officer and who, while under the supervision of a full-
time or part-time correctional officer, has the same authority as a full-time or


                                     - 24 -
part-time correctional officer for the purpose of providing supervision,
protection, care, custody, and control of inmates within a correctional
institution or a county or municipal detention facility.

                             Lesser Included Offenses

 ATTEMPTED SECOND DEGREE MURDER — 782.04(2) and 777.04
 CATEGORY ONE        CATEGORY TWO       FLA. STAT. INS. NO.
 Attempted                              782.07 and 6.6
 manslaughter by act                    777.04
                     Aggravated battery 784.045    8.4
                     Felony battery     784.041(1) 8.5
                     Aggravated Assault 784.021    8.2
                     Battery            784.03     8.3
                     Assault            784.011    8.1

                                     Comments

       Regarding the enhanced penalty under Fla. Stat. § 782.065 the statute does
not specify that it is an element of the offense that the defendant knew or had
reason to know that the victim was a law enforcement officer, etc. In Thompson v.
State, 695 So. 2d 691 (Fla. 1997), the Supreme Court held that knowledge of the
victim’s status is a necessary element of attempted murder of a law enforcement
officer, but that was prior to the enactment of Fla. Stat. § 782.065 and was based
on a construction of Fla. Stat. § 784.07, which explicitly contains a knowledge
requirement. As of February 2013, no case has decided whether knowledge of the
victim’s status is an element under Fla. Stat. § 782.065.

      See Instruction 5.1 for the affirmative defense of renunciation.

      See Instruction 6.7 for the § 782.065, Fla. Stat., reclassification when the
victim is a law enforcement officer, correctional officer, etc.

      This instruction was adopted in 1994 and amended in 1997 [697 So. 2d 84],
and 2014 [137 So. 3d 995] and 2018.




                                        - 25 -
                   6.6 ATTEMPTED MANSLAUGHTER BY ACT
                         §§ 782.07 and 777.04, Fla. Stat.

      To prove the crime of Attempted Manslaughter by Act, the State must
prove the following element beyond a reasonable doubt:

      (Defendant) intentionally committed an act [or procured the commission
of an act], which would have resulted in the death of (victim) except that
someone prevented (defendant) from killing (victim) or [he] [she] failed to do
so.

       However, the defendant cannot be guilty of Attempted Manslaughter by
Act by committing a merely negligent act. Each of usEvery person has a duty
to act reasonably and use ordinary care toward others. If there is a violation
of that duty, without any conscious intention to harm, that violation is
negligence.

     Give only if procurement is alleged and provenif applicable.
     To “procure” means to persuade, induce, prevail upon, or cause a
person to do something.

      It is fundamental error not to instruct on justifiable attempted homicide and
excusable attempted homicide in the absence of an express concession that the
attempted homicide was not excusable or justified. See State v. Spencer, 216 So. 3d
481 (Fla. 2017).
      In order to convict of Attempted Manslaughter by Act it is not
necessary for the State to prove that the defendant had an intent to cause
death, only an intent to commit an act which would have caused death and
was not justifiable or excusable attempted homicide, as I have previously
instructed you. (The explanations of justifiable attempted homicide and excusable
attempted homicide are in Instruction 6.1, Introduction to Attempted Homicide.)




                                      - 26 -
                            Lesser Included Offenses

               ATTEMPTED MANSLAUGHTER BY ACT—
                         782.07 and 777.04
 CATEGORY ONE         CATEGORY TWO         FLA. STAT.                INS. NO.
 NoneAttempted                             784.045(1)(a)             8.4 and
 aggravated battery                        1 and 777.04              5.1
 (intentionally cause
 great bodily harm)
 Attempted battery                         784.03(1)(a)2             8.3 and
 (intentionally cause                      and 777.04                5.1
 bodily harm)
                      Aggravated           784.045                   8.4
                      Battery
                      Felony Battery       784.041                   8.5
                      Battery              784.03                    8.3
                      Assault              784.011                   8.1


                                    Comments

       In the event of any reinstruction on attempted manslaughter by act, the
instructions on justifiable and excusable attempted homicide as previously given
should be given at the same time. Hedges v. State, 172 So. 2d 824 (Fla. 1965).

      There is no crime of attempted manslaughter by culpable negligence. See
Taylor v. State, 444 So. 2d 931 (Fla. 1983).

      See Instruction 5.1 for the affirmative defense of renunciation.

      This instruction was adopted in 1994 [636 So. 2d 502] and amended in 2014
[132 So. 3d 1124], and 2017 [213 So. 3d 680], and 2018.




                                       - 27 -
     6.7 ATTEMPTED MURDER — RECLASSIFIED (BY VICTIM’S
EMPLOYMENT AS LAW ENFORCEMENT OFFICER, CORRECTIONAL
                    OFFICER, ETC.)
                    § 782.065, Fla. Stat.

       In Ramroop v. State, 214 So. 3d 657 (Fla. 2017), the Florida Supreme Court
held that § 782.065(2), Fla. Stat. is a reclassification statute that creates a
substantive offense. Accordingly, the trial judge should add the three elements
below to the elements section of the appropriate Attempted Murder crime (See
Instruction 6.2, 6.3, 6.3(a), or 6.4.)

             (Victim) was a [law enforcement officer] [part-time law
      enforcement officer] [auxiliary law enforcement officer] [correctional
      officer] [part-time correctional officer] [auxiliary correctional officer]
      [correctional probation officer] [part-time correctional probation
      officer] [auxiliary correctional probation officer].

             (Defendant) knew that (victim) was a [law enforcement officer]
      [part-time law enforcement officer] [auxiliary law enforcement officer]
      [correctional officer] [part-time correctional officer] [auxiliary
      correctional officer] [correctional probation officer] [part-time
      correctional probation officer] [auxiliary correctional probation
      officer].

            (Victim) was engaged in the lawful performance of a legal duty.

       Definitions. § 943.10, Fla. Stat. Give as applicable.
       “Law enforcement officer” means any person who is elected, appointed,
or employed full time by any municipality or the State or any political
subdivision thereof; who is vested with authority to bear arms and make
arrests; and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the State. This definition includes all certified supervisory and command
personnel whose duties include, in whole or in part, the supervision, training,
guidance, and management responsibilities of full-time law enforcement
officers, part-time law enforcement officers, or auxiliary law enforcement
officers but does not include support personnel employed by the employing
agency.



                                      - 28 -
      “Employing agency” means any agency or unit of government or any
municipality or the State or any political subdivision thereof, or any agent
thereof, which has constitutional or statutory authority to employ or appoint
persons as officers. The term also includes any private entity which has
contracted with the State or county for the operation and maintenance of a
nonjuvenile detention facility.

       “Correctional officer” means any person who is appointed or employed
full time by the State or any political subdivision thereof, or by any private
entity which has contracted with the State or county, and whose primary
responsibility is the supervision, protection, care, custody, and control, or
investigation, of inmates within a correctional institution; however, the term
“correctional officer” does not include any secretarial, clerical, or
professionally trained personnel.

      “Correctional probation officer” means a person who is employed full
time by the State whose primary responsibility is the supervised custody,
surveillance, and control of assigned inmates, probationers, parolees, or
community controllees within institutions of the Department of Corrections or
within the community. The term includes supervisory personnel whose duties
include, in whole or in part, the supervision, training, and guidance of
correctional probation officers, but excludes management and administrative
personnel above, but not including, the probation and parole regional
administrator level.

      “Part-time law enforcement officer” means any person employed or
appointed less than full time, as defined by an employing agency, with or
without compensation, who is vested with authority to bear arms and make
arrests and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the State.

      “Part-time correctional officer” means any person who is employed or
appointed less than full time, as defined by the employing or appointing
agency, with or without compensation, whose responsibilities include the
supervision, protection, care, custody, and control of inmates within a
correctional institution.


                                     - 29 -
       “Auxiliary law enforcement officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time law enforcement officer and who, while under the direct supervision
of a full-time or part-time law enforcement officer, has the authority to arrest
and perform law enforcement functions.

       “Auxiliary correctional officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time correctional officer and who, while under the supervision of a full-
time or part-time correctional officer, has the same authority as a full-time or
part-time correctional officer for the purpose of providing supervision,
protection, care, custody, and control of inmates within a correctional
institution or a county or municipal detention facility.

                           Lesser Included Offenses

      ATTEMPTED FIRST DEGREE PREMEDITATED MURDER
             RECLASSIFIED — 782.04(1), 777.04, and 782.065
 CATEGORY ONE           CATEGORY TWO       FLA. STAT.      INS.
                                                           NO.
 Attempted First                           782.04(1) and   6.2
 Degree Premeditated                       777.04
 Murder
 Attempted Second                          782.04, 777.04, 6.4 and
 Degree Murder –                           and 782.065     6.7
 Reclassified
 Attempted Second                          782.04(2) and   6.4
 Degree Murder                             777.04
 Attempted                                 782.07 and      6.6
 Manslaughter by Act                       777.04
 Attempted aggravated                      784.045(1)(a)1 8.4 and
 battery (intentionally                    and 777.04      5.1
 cause great bodily
 harm)
 Attempted battery                         784.03(1)(a)2   8.3 and
 (intentionally cause                      and 777.04      5.1
 bodily harm)



                                     - 30 -
                          Attempted felony          782.051(1) and     6.3 and
                          murder - reclassified     782.065            6.7
                          Attempted felony          782.051(1)         6.3
                          murder
                          Attempted felony          782.051(2) and     6.3 and
                          murder -reclassified      782.065            6.7
                          Attempted felony          782.051(2)         6.3
                          murder
                          Attempted felony          782.051(3) and     6.3(a)
                          murder- reclassified      782.065            and 6.7
                          Attempted felony          782.051(3)         6.3(a)
                          murder
                          Aggravated battery        784.045            8.4
                          Felony battery            784.041(1)         8.5
                          Aggravated Assault        784.021            8.2
                          Battery                   784.03             8.3
                          Assault                   784.011            8.1

                                     Comments

      The reclassification in § 782.065, Fla. Stat., does not apply to the lesser-
included offense of Attempted Manslaughter by Act.

      This instruction was adopted in 2018.



                           7.2 MURDER — FIRST DEGREE
                              § 782.04(1)(a), Fla. Stat.

       In the absence of an express concession that the homicide was not excusable
or justified, the trial judge must also read Instruction 7.1, Introduction to
Homicide.

       When there will be instructions on both premeditated and first-degree felony
murder, the following explanatory paragraph should be read to the jury.
       There are two ways in which a person may be convicted of commit
fFirst dDegree mMurder. One is known as First Degree pPremeditated
mMurder and the other is known as First Degree fFelony mMurder.


                                        - 31 -
     If jury is to be instructed only on premeditated murder:
     To prove the crime of First Degree Premeditated Murder, the State
must prove the following three elements beyond a reasonable doubt:

      1.    (Victim) is dead.

      2.    The death was caused by the criminal act of (defendant).

      3.    There was a premeditated killing of (victim).

     Definitions.
     An “act” includes a series of related actions arising from and performed
pursuant to a single design or purpose.

       “Killing with premeditation” is killing after consciously deciding to do
so. The decision must be present in the mind at the time of the killing. The
law does not fix the exact period of time that must pass between the formation
of the premeditated intent to kill and the killing. The period of time must be
long enough to allow reflection by the defendant. The premeditated intent to
kill must be formed before the killing.

       The question of premeditation is a question of fact to be determined by
you from the evidence. It will be sufficient proof of premeditation if the
circumstances of the killing and the conduct of the accused convince you
beyond a reasonable doubt of the existence of premeditation at the time of the
killing.

     Transferred intent. Give if applicable.
     If a person has a premeditated design to kill one person and in
attempting to kill that person actually kills another person, the killing is
premeditated.

      Give only if there is evidence that the defendant acted in the heat of passion
on legally adequate provocation.
      An issue in this case is whether (defendant) did not act with a
premeditated design to kill because [he] [she] acted in the heat of passion
based on adequate provocation. In order to find that the defendant did not act



                                       - 32 -
with a premeditated design to kill because [he] [she] acted in the heat of
passion based on adequate provocation:

      a.    there must have been a sudden event that would have
            suspended the exercise of judgment in an ordinary
            reasonable person; and

      b.    a reasonable person would have lost normal self-control and
            would have been driven by a blind and unreasoning fury;
            and

      c.    there was not a reasonable amount of time for a reasonable
            person to cool off; and

      d.    a reasonable person would not have cooled off before
            committing the act that caused death; and

      e.    the (defendant) was, in fact, so provoked and did not cool off
            before [he] [she] committed the act that caused the death of
            (victim).

      If you have a reasonable doubt about whether the defendant acted with
a premeditated design to kill because [he] [she] acted in the heat of passion
based on adequate provocation, you should not find [him] [her] guilty of First
Degree Premeditated Murder.

       § 782.065(2), Fla. Stat. Enhanced penalty. Give if applicable.
       If you find the defendant guilty of First Degree Murder, you must then
determine whether the State has further proven beyond a reasonable doubt
that (victim) was a [law enforcement officer] [part-time law enforcement
officer] [auxiliary law enforcement officer] [correctional officer] [part-time
correctional officer] [auxiliary correctional officer] [correctional probation
officer] [part-time correctional probation officer] [auxiliary correctional
probation officer] engaged in the lawful performance of a legal duty.

     Definitions for enhanced penalty. § 943.10, Fla. Stat.
     “Law enforcement officer” means any person who is elected, appointed,
or employed full time by any municipality or the state or any political


                                     - 33 -
subdivision thereof; who is vested with authority to bear arms and make
arrests; and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the state. This definition includes all certified supervisory and command
personnel whose duties include, in whole or in part, the supervision, training,
guidance, and management responsibilities of full-time law enforcement
officers, part-time law enforcement officers, or auxiliary law enforcement
officers but does not include support personnel employed by the employing
agency.

      “Employing agency” means any agency or unit of government or any
municipality or the state or any political subdivision thereof, or any agent
thereof, which has constitutional or statutory authority to employ or appoint
persons as officers. The term also includes any private entity which has
contracted with the state or county for the operation and maintenance of a
nonjuvenile detention facility.

       “Correctional officer” means any person who is appointed or employed
full time by the state or any political subdivision thereof, or by any private
entity which has contracted with the state or county, and whose primary
responsibility is the supervision, protection, care, custody, and control, or
investigation, of inmates within a correctional institution; however, the term
“correctional officer” does not include any secretarial, clerical, or
professionally trained personnel.

      “Correctional probation officer” means a person who is employed full
time by the state whose primary responsibility is the supervised custody,
surveillance, and control of assigned inmates, probationers, parolees, or
community controllees within institutions of the Department of Corrections or
within the community. The term includes supervisory personnel whose duties
include, in whole or in part, the supervision, training, and guidance of
correctional probation officers, but excludes management and administrative
personnel above, but not including, the probation and parole regional
administrator level.

     “Part-time law enforcement officer” means any person employed or
appointed less than full time, as defined by an employing agency, with or
without compensation, who is vested with authority to bear arms and make

                                     - 34 -
arrests and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the state.

      “Part-time correctional officer” means any person who is employed or
appointed less than full time, as defined by the employing or appointing
agency, with or without compensation, whose responsibilities include the
supervision, protection, care, custody, and control of inmates within a
correctional institution.

       “Auxiliary law enforcement officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time law enforcement officer and who, while under the direct supervision
of a full-time or part-time law enforcement officer, has the authority to arrest
and perform law enforcement functions.

       “Auxiliary correctional officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time correctional officer and who, while under the supervision of a full-
time or part-time correctional officer, has the same authority as a full-time or
part-time correctional officer for the purpose of providing supervision,
protection, care, custody, and control of inmates within a correctional
institution or a county or municipal detention facility.

                           Lesser Included Offenses

   FIRST DEGREE (PREMEDITATED) MURDER — 782.04(1)(a)
 CATEGORY ONE     CATEGORY TWO FLA. STAT. INS.
                                                 NO.
 Second degree                         782.04(2) 7.4
 (depraved mind)
 murder
 Manslaughter                          782.07    7.7
                  Aggravated           782.07(3) 7.7(a)
                  Manslaughter (Child)
                  Second degree        782.04(3) 7.5
                  (felony) murder



                                     - 35 -
                         Attempted felony        782.051(1)     6.3
                         murder
                         Attempted               782.04(1)      6.2
                         premeditated murder
                         Aggravated              782.07(2)      7.7(a)
                         Manslaughter
                         (Elderly
                         Person/Disabled
                         Adult)
                         Aggravated              782.07(4)      7.7(a)
                         Manslaughter
                         (Officer/Firefighter/
                         EMT/Paramedic)
                         Attempted second        782.04(2) &    6.4
                         degree murder           777.04
                         Attempted felony        782.051(2)     6.3
                         murder
                         Third degree (felony)   782.04(4)      7.6
                         murder
                         Vehicular homicide      782.071        7.9
                         Attempted felony        782.051(3)     6.3(a)
                         murder
                         Aggravated battery      784.045        8.4
                         Attempted               782.07 &       6.6
                         Manslaughter by Act     777.04
                         Felony Battery          784.041(1)     8.5
                         Aggravated Assault      784.021        8.2
                         Battery                 784.03         8.3
                         Culpable negligence     784.05(2)      8.9
                         Culpable negligence     784.05(1)      8.9
                         Assault                 784.011        8.1

                                   Comments

       Regarding the enhanced penalty under Fla. Stat. § 782.065 the statute does
not specify that it is an element of the offense that the defendant knew or had
reason to know that the victim was a law enforcement officer, etc. In Thompson v.
State, 695 So. 2d 691 (Fla. 1997), the Supreme Court held that knowledge of the
victim’s status is a necessary element of attempted murder of a law enforcement

                                      - 36 -
officer, but that was prior to the enactment of Fla. Stat. § 782.065 and was based
on a construction of Fla. Stat. § 784.07, which explicitly contains a knowledge
requirement. As of February 2013, no case has decided whether knowledge of the
victim’s status is an element under Fla. Stat. § 782.065.

      If the case involves transferred intent, insert Instruction 3.6(o).

      See Instruction 7.13 for the § 782.065, Fla. Stat., reclassification when the
victim is a law enforcement officer, correctional officer, etc.

      This instruction was adopted in 1981 and was amended in October 1981,
2008 [994 So. 2d 1038], and 2014 [137 So. 3d 995], and 2018.



                     7.3 FELONY MURDER — FIRST DEGREE
                            § 782.04(1)(a), Fla. Stat.

       In the absence of an express concession that the homicide was not excusable
or justified, the trial judge must also read Instruction 7.1, Introduction to
Homicide.

       To prove the crime of First Degree Felony Murder, the State must prove
the following three elements beyond a reasonable doubt:

      1.     (Victim) is dead.

             Give 2a, 2b, and/or 2c as applicable.
      2.     a.    While engaged in the commission of a[n] (felony alleged),
                   [(defendant)] [(defendant’s) accomplice] caused the death of
                   (victim).

             b.    While engaged in the attempt to commit a[n] (felony
                   alleged), [(defendant)] [(defendant’s) accomplice]
                   caused the death of (victim).




                                        - 37 -
            c.     While escaping from the immediate scene after
                  [committing] [attempting to commit] a[n] (felony
                  alleged), [(defendant)] [(defendant’s) accomplice]
                  caused the death of (victim).

      Give 3a if defendant was the person who actually killed the deceased.
      3.    a.     [(Defendant) was the person who actually killed
                   (victim).]

      Give 3b if defendant was not the person who actually killed the deceased.
      b.    [(Victim) was killed by a person other than (defendant); but
            both (defendant) and the person who killed (victim) were
            principals in the commission of (crime alleged).]

      In order to convict the defendant of First Degree Felony Murder, it is
not necessary for the State to prove that the defendant had a premeditated
design or intent to kill.

      1.    Define the crime alleged. If Burglary, also define crime that
            was the object of burglary.

      2.    If 2b above is given, also define “attempt” (see 5.1).

      3.    If 3b is given, immediately give principal instruction (3.5(a)).

      4.    Since the statute does not require its proof, it is not necessary to
            define “premeditation.”

      5.    If the underlying felony is charged as a separate count, read
            instruction 3.12(d)(Legally Interlocking Counts). Failure to do
            so may result in an impermissible inconsistent verdict. See, e.g.,
            Brown v. State, 959 So. 2d 218 (Fla. 2007).

      § 782.065(2), Fla. Stat. Enhanced penalty. Give if applicable.
      If you find the defendant guilty of first degree felony murder, you must
then determine whether the State has further proven beyond a reasonable
doubt that (victim) was a [law enforcement officer] [part-time law
enforcement officer] [auxiliary law enforcement officer] [correctional officer]
[part-time correctional officer] [auxiliary correctional officer] [correctional

                                       - 38 -
probation officer] [part-time correctional probation officer] [auxiliary
correctional probation officer] engaged in the lawful performance of a legal
duty.

       Definitions for enhanced penalty. § 943.10, Fla. Stat.
       “Law enforcement officer” means any person who is elected, appointed,
or employed full time by any municipality or the state or any political
subdivision thereof; who is vested with authority to bear arms and make
arrests; and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the state. This definition includes all certified supervisory and command
personnel whose duties include, in whole or in part, the supervision, training,
guidance, and management responsibilities of full-time law enforcement
officers, part-time law enforcement officers, or auxiliary law enforcement
officers but does not include support personnel employed by the employing
agency.

      “Employing agency” means any agency or unit of government or any
municipality or the state or any political subdivision thereof, or any agent
thereof, which has constitutional or statutory authority to employ or appoint
persons as officers. The term also includes any private entity which has
contracted with the state or county for the operation and maintenance of a
nonjuvenile detention facility.

       “Correctional officer” means any person who is appointed or employed
full time by the state or any political subdivision thereof, or by any private
entity which has contracted with the state or county, and whose primary
responsibility is the supervision, protection, care, custody, and control, or
investigation, of inmates within a correctional institution; however, the term
“correctional officer” does not include any secretarial, clerical, or
professionally trained personnel.

      “Correctional probation officer” means a person who is employed full
time by the state whose primary responsibility is the supervised custody,
surveillance, and control of assigned inmates, probationers, parolees, or
community controllees within institutions of the Department of Corrections or
within the community. The term includes supervisory personnel whose duties
include, in whole or in part, the supervision, training, and guidance of

                                     - 39 -
correctional probation officers, but excludes management and administrative
personnel above, but not including, the probation and parole regional
administrator level.

       “Part-time law enforcement officer” means any person employed or
appointed less than full time, as defined by an employing agency, with or
without compensation, who is vested with authority to bear arms and make
arrests and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the state.

      “Part-time correctional officer” means any person who is employed or
appointed less than full time, as defined by the employing or appointing
agency, with or without compensation, whose responsibilities include the
supervision, protection, care, custody, and control of inmates within a
correctional institution.

       “Auxiliary law enforcement officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time law enforcement officer and who, while under the direct supervision
of a full-time or part-time law enforcement officer, has the authority to arrest
and perform law enforcement functions.

       “Auxiliary correctional officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time correctional officer and who, while under the supervision of a full-
time or part-time correctional officer, has the same authority as a full-time or
part-time correctional officer for the purpose of providing supervision,
protection, care, custody, and control of inmates within a correctional
institution or a county or municipal detention facility.




                                     - 40 -
                            Lesser Included Offenses

       FIRST DEGREE (FELONY) MURDER — 782.04(1)(a)
 CATEGORY ONE     CATEGORY TWO FLA. STAT. INS.
                                                   NO.
                  Second degree         782.04(2)  7.4
                  (depraved mind)
                  murder
 Manslaughter                           782.07     7.7
                  Aggravated            782.07(3)  7.7(a)
                  Manslaughter (Child)
                  Second degree         782.04(3)  7.5
                  (felony) murder
                  Aggravated            782.07(2)  7.7(a)
                  Manslaughter
                  (Elderly
                  Person/Disabled
                  Adult)
                  Aggravated            782.07(4)  7.7(a)
                  Manslaughter
                  (Officer/Firefighter/
                  EMT/Paramedic)
                  Third degree (felony) 782.04(4)  7.6
                  murder
                  Aggravated battery    784.045    8.4
                  Felony battery        784.041(1) 8.5
                  Aggravated assault    784.021    8.2
                  Battery               784.03     8.3
                  Assault               784.011    8.1

                                   Comments

       Regarding the enhanced penalty under Fla. Stat. § 782.065, the statute does
not specify that it is an element of the offense that the defendant knew or had
reason to know that the victim was a law enforcement officer, etc. In Thompson v.
State, 695 So. 2d 691 (Fla. 1997), the Supreme Court held that knowledge of the
victim’s status is a necessary element of attempted murder of a law enforcement
officer, but that was prior to the enactment of Fla. Stat. § 782.065 and was based
on a construction of Fla. Stat. § 784.07, which explicitly contains a knowledge

                                       - 41 -
requirement. As of February 2013, no case has decided whether knowledge of the
victim’s status is an element under Fla. Stat. § 782.065.

      See Instruction 7.13 for the § 782.065, Fla. Stat., reclassification when the
victim is a law enforcement officer, correctional officer, etc.

      This instruction was adopted in 1981 and was amended in 1985, 1992 [603
So. 2d 1175], 2011 [53 So. 3d 1017], and 2014 [146 So. 3d 1110], and 2018.



                         7.4 MURDER — SECOND DEGREE
                              § 782.04(2), Fla. Stat.

       In the absence of an express concession that the homicide was not excusable
or justified, the trial judge must also read Instruction 7.1, Introduction to
Homicide.

      To prove the crime of Second Degree Murder, the State must prove the
following three elements beyond a reasonable doubt:

      1.     (Victim) is dead.

      2.     The death was caused by the criminal act of (defendant).

      3.     There was an unlawful killing of (victim) by an act
             imminently dangerous to another and demonstrating a
             depraved mind without regard for human life.

     Definitions.
     An “act” includes a series of related actions arising from and performed
pursuant to a single design or purpose.

     An act is “imminently dangerous to another and demonstrating a
depraved mind” if it is an act or series of acts that:

      1.     a person of ordinary judgment would know is reasonably
             certain to kill or do serious bodily injury to another, and

      2.     is done from ill will, hatred, spite, or an evil intent, and

                                        - 42 -
      3.     is of such a nature that the act itself indicates an
             indifference to human life.

      In order to convict of Second Degree Murder, it is not necessary for the
State to prove the defendant had an intent to cause death.

       Give only if there is evidence that the defendant acted in the heat of passion
on legally adequate provocation.
       An issue in this case is whether (defendant) did not have a depraved
mind without regard for human life because [he] [she] acted in the heat of
passion based on adequate provocation. In order to find that the defendant
did not have a depraved mind without regard for human life because [he]
[she] acted in the heat of passion based on adequate provocation:

             a.    there must have been a sudden event that would have
                   suspended the exercise of judgment in an ordinary
                   reasonable person; and

             b.    a reasonable person would have lost normal self-
                   control and would have been driven by a blind and
                   unreasoning fury; and

             c.    there was not a reasonable amount of time for a
                   reasonable person to cool off; and

             d.    a reasonable person would not have cooled off before
                   committing the act that caused death; and

             e.    the (defendant) was, in fact, so provoked and did not
                   cool off before [he] [she] committed the act that
                   caused the death of (victim).

      If you have a reasonable doubt about whether the defendant had a
depraved mind without regard for human life because [he] [she] acted in the
heat of passion based on adequate provocation, you should not find [him]
[her] guilty of Second Degree Murder.




                                        - 43 -
      § 782.065(2), Fla. Stat. Enhanced penalty. Give if applicable.
      If you find the defendant guilty of Second Degree Murder, you must
then determine whether the State has further proven beyond a reasonable
doubt that (victim) was a [law enforcement officer] [part-time law
enforcement officer] [auxiliary law enforcement officer] [correctional officer]
[part-time correctional officer] [auxiliary correctional officer] [correctional
probation officer] [part-time correctional probation officer] [auxiliary
correctional probation officer] engaged in the lawful performance of a legal
duty.

       Definitions. § 943.10, Fla. Stat.
       “Law enforcement officer” means any person who is elected, appointed,
or employed full time by any municipality or the state or any political
subdivision thereof; who is vested with authority to bear arms and make
arrests; and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the state. This definition includes all certified supervisory and command
personnel whose duties include, in whole or in part, the supervision, training,
guidance, and management responsibilities of full-time law enforcement
officers, part-time law enforcement officers, or auxiliary law enforcement
officers but does not include support personnel employed by the employing
agency.

      “Employing agency” means any agency or unit of government or any
municipality or the state or any political subdivision thereof, or any agent
thereof, which has constitutional or statutory authority to employ or appoint
persons as officers. The term also includes any private entity which has
contracted with the state or county for the operation and maintenance of a
nonjuvenile detention facility.

       “Correctional officer” means any person who is appointed or employed
full time by the state or any political subdivision thereof, or by any private
entity which has contracted with the state or county, and whose primary
responsibility is the supervision, protection, care, custody, and control, or
investigation, of inmates within a correctional institution; however, the term
“correctional officer” does not include any secretarial, clerical, or
professionally trained personnel.


                                     - 44 -
      “Correctional probation officer” means a person who is employed full
time by the state whose primary responsibility is the supervised custody,
surveillance, and control of assigned inmates, probationers, parolees, or
community controllees within institutions of the Department of Corrections or
within the community. The term includes supervisory personnel whose duties
include, in whole or in part, the supervision, training, and guidance of
correctional probation officers, but excludes management and administrative
personnel above, but not including, the probation and parole regional
administrator level.

       “Part-time law enforcement officer” means any person employed or
appointed less than full time, as defined by an employing agency, with or
without compensation, who is vested with authority to bear arms and make
arrests and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the state.

      “Part-time correctional officer” means any person who is employed or
appointed less than full time, as defined by the employing or appointing
agency, with or without compensation, whose responsibilities include the
supervision, protection, care, custody, and control of inmates within a
correctional institution.

       “Auxiliary law enforcement officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time law enforcement officer and who, while under the direct supervision
of a full-time or part-time law enforcement officer, has the authority to arrest
and perform law enforcement functions.

       “Auxiliary correctional officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time correctional officer and who, while under the supervision of a full-
time or part-time correctional officer, has the same authority as a full-time or
part-time correctional officer for the purpose of providing supervision,
protection, care, custody, and control of inmates within a correctional
institution or a county or municipal detention facility.




                                     - 45 -
                            Lesser Included Offenses

   SECOND DEGREE (DEPRAVED MIND) MURDER — 782.04(2)
 CATEGORY ONE    CATEGORY TWO          FLA. STAT. INS. NO.
 Manslaughter                          782.07     7.7
                 Aggravated            782.07(3)  7.7(a)
                 Manslaughter (Child)
                 Aggravated            782.07(2)  7.7(a)
                 Manslaughter (Elderly
                 Person/Disabled
                 Adult)
                 Aggravated            782.07(4)  7.7(a)
                 Manslaughter
                 (Officer/Firefighter/
                 EMT/Paramedic)
                 Third degree (felony) 782.04(4)  7.6
                 murder
                 Vehicular homicide    782.071    7.9
                 (Nonhomicide lessers) 777.04(1)  6.4
                 Attempted Second
                 Degree Murder
                 Aggravated Battery    784.045    8.4
                 Attempted             782.07 and 6.6
                 Manslaughter by Act   777.04
                 Felony battery        784.041(1) 8.5
                 Aggravated Assault    784.021    8.2
                 Battery               784.03     8.3
                 Culpable negligence   784.05(2)  8.9
                 Culpable negligence   784.05(1)  8.9
                 Assault               784.011    8.1

                                   Comments

       Regarding the enhanced penalty under Fla. Stat. § 782.065, the statute does
not specify that it is an element of the offense that the defendant knew or had
reason to know that the victim was a law enforcement officer, etc. In Thompson v.
State, 695 So. 2d 691 (Fla. 1997), the Supreme Court held that knowledge of the
victim’s status is a necessary element of attempted murder of a law enforcement
officer, but that was prior to the enactment of Fla. Stat. § 782.065 and was based

                                       - 46 -
on a construction of Fla. Stat. § 784.07, which explicitly contains a knowledge
requirement. As of February 2013, no case has decided whether knowledge of the
victim’s status is an element under Fla. Stat. § 782.065.

      See Instruction 7.13 for the § 782.065, Fla. Stat., reclassification when the
victim is a law enforcement officer, correctional officer, etc.

      This instruction was adopted in 1981 and amended in 1997 [697 So. 2d 84],
2008 [994 So. 2d 1038], and 2014 [137 So. 3d 995], and 2018.



                   7.5 FELONY MURDER — SECOND DEGREE
                            § 782.04(3), Fla. Stat.

       In the absence of an express concession that the homicide was not excusable
or justified, the trial judge must also read Instruction 7.1, Introduction to
Homicide.

      To prove the crime of Second Degree Felony Murder, the State must
prove the following four elements beyond a reasonable doubt:

      1.     (Victim) is dead.

      2.     (Defendant) was not the person who actually killed (victim),
             but (defendant) did commit or did knowingly aid, abet,
             counsel, hire, or otherwise procure the commission of a[n]
             (felony alleged).

      Give 3a, 3b, and/or 3c as applicable.
      3.    a.     (Victim’s) death was caused during and was a
                   consequence of the commission of the (felony alleged).

             b.    (Victim’s) death was caused during and was a
                   consequence of the attempted commission of the
                   (felony alleged).

             c.    (Victim’s) death was caused during and was a
                   consequence of the escape from the immediate scene


                                        - 47 -
                  of the [(felony alleged)] [attempt to commit the (felony
                  alleged)].

      4.    The person who actually killed (victim) was not involved in
            the commission or the attempt to commit the (crime alleged).

      1.    Define the crime alleged. If Burglary, also define crime that
            was object of burglary.

      2.    If 3b above is given, also define “attempt” (see 5.1).

      3.    If the underlying felony is charged as a separate count, read
            instruction 3.12(d)(Legally Interlocking Counts). Failure to do
            so may result in an impermissible inconsistent verdict. See, e.g.,
            Brown v. State, 959 So. 2d 218 (Fla. 2007).

      § 782.065(2), Fla. Stat. Enhanced penalty. Give if applicable.
      If you find the defendant guilty of second degree felony murder, you
must then determine whether the State has further proven beyond a
reasonable doubt that (victim) was a [law enforcement officer] [part-time law
enforcement officer] [auxiliary law enforcement officer] [correctional officer]
[part-time correctional officer] [auxiliary correctional officer] [correctional
probation officer] [part-time correctional probation officer] [auxiliary
correctional probation officer] engaged in the lawful performance of a legal
duty.

       Definitions for enhanced penalty. § 943.10, Fla. Stat.
       “Law enforcement officer” means any person who is elected, appointed,
or employed full time by any municipality or the state or any political
subdivision thereof; who is vested with authority to bear arms and make
arrests; and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the state. This definition includes all certified supervisory and command
personnel whose duties include, in whole or in part, the supervision, training,
guidance, and management responsibilities of full-time law enforcement
officers, part-time law enforcement officers, or auxiliary law enforcement
officers but does not include support personnel employed by the employing
agency.


                                       - 48 -
      “Employing agency” means any agency or unit of government or any
municipality or the state or any political subdivision thereof, or any agent
thereof, which has constitutional or statutory authority to employ or appoint
persons as officers. The term also includes any private entity which has
contracted with the state or county for the operation and maintenance of a
nonjuvenile detention facility.

       “Correctional officer” means any person who is appointed or employed
full time by the state or any political subdivision thereof, or by any private
entity which has contracted with the state or county, and whose primary
responsibility is the supervision, protection, care, custody, and control, or
investigation, of inmates within a correctional institution; however, the term
“correctional officer” does not include any secretarial, clerical, or
professionally trained personnel.

      “Correctional probation officer” means a person who is employed full
time by the state whose primary responsibility is the supervised custody,
surveillance, and control of assigned inmates, probationers, parolees, or
community controllees within institutions of the Department of Corrections or
within the community. The term includes supervisory personnel whose duties
include, in whole or in part, the supervision, training, and guidance of
correctional probation officers, but excludes management and administrative
personnel above, but not including, the probation and parole regional
administrator level.

       “Part-time law enforcement officer” means any person employed or
appointed less than full time, as defined by an employing agency, with or
without compensation, who is vested with authority to bear arms and make
arrests and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the state.

      “Part-time correctional officer” means any person who is employed or
appointed less than full time, as defined by the employing or appointing
agency, with or without compensation, whose responsibilities include the
supervision, protection, care, custody, and control of inmates within a
correctional institution.


                                     - 49 -
       “Auxiliary law enforcement officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time law enforcement officer and who, while under the direct supervision
of a full-time or part-time law enforcement officer, has the authority to arrest
and perform law enforcement functions.

       “Auxiliary correctional officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time correctional officer and who, while under the supervision of a full-
time or part-time correctional officer, has the same authority as a full-time or
part-time correctional officer for the purpose of providing supervision,
protection, care, custody, and control of inmates within a correctional
institution or a county or municipal detention facility.

                            Lesser Included Offenses

        SECOND DEGREE (FELONY) MURDER — 782.04(3)
 CATEGORY ONE     CATEGORY TWO          FLA.STAT. INS. NO.
 Manslaughter*                          782.07    7.7
                  Aggravated            782.07(3) 7.7(a)
                  Manslaughter (Child)
                  Aggravated            782.07(2) 7.7(a)
                  Manslaughter (Elderly
                  Person/Disabled
                  Adult)
                  Aggravated            782.07(4) 7.7(a)
                  Manslaughter
                  (Officer/Firefighter/
                  EMT/Paramedic)
                  Third degree (felony) 782.04(4) 7.6
                  murder

                                   Comments

       Regarding the enhanced penalty under Fla. Stat. § 782.065, the statute does
not specify that it is an element of the offense that the defendant knew or had
reason to know that the victim was a law enforcement officer, etc. In Thompson v.
State, 695 So. 2d 691 (Fla. 1997), the Supreme Court held that knowledge of the


                                       - 50 -
victim’s status is a necessary element of attempted murder of a law enforcement
officer, but that was prior to the enactment of Fla. Stat. § 782.065 and was based
on a construction of Fla. Stat. § 784.07, which explicitly contains a knowledge
requirement. As of February 2013, no case has decided whether knowledge of the
victim’s status is an element under Fla. Stat. § 782.065.

      *Avila v. State, 745 So. 2d 983 (Fla. 4th DCA 1999) indicates that
manslaughter is not a Category One lesser included offense of second degree
felony murder, but see State v. Montgomery, 39 So. 3d 252 (Fla. 2010).

      See Instruction 7.13 for the § 782.065, Fla. Stat., reclassification when the
victim is a law enforcement officer, correctional officer, etc.

      This instruction was adopted in 1981 and amended in 1985 [477 So. 2d 985],
and 2014 [146 So. 3d 1110], and 2018.



                     7.6 FELONY MURDER — THIRD DEGREE
                             § 782.04(4), Fla. Stat.

       In the absence of an express concession that the homicide was not excusable
or justified, the trial judge must also read Instruction 7.1, Introduction to
Homicide.

      To prove the crime of Third Degree Felony Murder, the State must
prove the following three elements beyond a reasonable doubt:

      1.     (Victim) is dead.

      Give 2a, 2b, and/or 2c as applicable.
      2.    a.     While engaged in the commission of a[n] (felony
                   alleged), [(defendant)] [(defendant’s) accomplice)]
                   caused the death of (victim).

             b.    While engaged in the attempt to commit a[n] (felony
                   alleged), [(defendant)] [(defendant’s) accomplice)]
                   caused the death of (victim).



                                        - 51 -
            c.    While escaping from the immediate scene after
                  [committing] [attempting to commit] a[n] (felony
                  alleged), [(defendant)] [(defendant’s) accomplice]
                  caused the death of (victim).

      Give 3a if defendant was the person who actually killed the deceased.
      3.    a.     [(Defendant) was the person who actually killed (victim).]

      Give 3b if defendant was not the person who actually killed the deceased.
            b.     [(Victim) was killed by a person other than
                   (defendant); but both (defendant) and the person who
                   killed (victim) were principals in the commission of
                   (crime alleged).]

      It is not necessary for the State to prove the killing was perpetrated with
a design to effect death.

      1.    Define the crime alleged.

      2.    If 2b above is given, also define “attempt” (see 5.1).

      3.    If 3b is given, immediately give principal instruction (3.5(a)).

      4.    If the underlying felony is charged as a separate count, read
            instruction 3.12(d)(Legally Interlocking Counts). Failure to do so may
            result in an impermissible inconsistent verdict. See, e.g., Brown v.
            State, 959 So. 2d 218 (Fla. 2007).

      § 782.065(2), Fla. Stat. Enhanced penalty. Give if applicable.
      If you find the defendant guilty of third degree felony murder, you must
then determine whether the State has further proven beyond a reasonable
doubt that (victim) was a [law enforcement officer] [part-time law
enforcement officer] [auxiliary law enforcement officer] [correctional officer]
[part-time correctional officer] [auxiliary correctional officer] [correctional
probation officer] [part-time correctional probation officer] [auxiliary
correctional probation officer] engaged in the lawful performance of a legal
duty.



                                        - 52 -
       Definitions. § 943.10, Fla. Stat.
       “Law enforcement officer” means any person who is elected, appointed,
or employed full time by any municipality or the state or any political
subdivision thereof; who is vested with authority to bear arms and make
arrests; and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the state. This definition includes all certified supervisory and command
personnel whose duties include, in whole or in part, the supervision, training,
guidance, and management responsibilities of full-time law enforcement
officers, part-time law enforcement officers, or auxiliary law enforcement
officers but does not include support personnel employed by the employing
agency.

      “Employing agency” means any agency or unit of government or any
municipality or the state or any political subdivision thereof, or any agent
thereof, which has constitutional or statutory authority to employ or appoint
persons as officers. The term also includes any private entity which has
contracted with the state or county for the operation and maintenance of a
nonjuvenile detention facility.

       “Correctional officer” means any person who is appointed or employed
full time by the state or any political subdivision thereof, or by any private
entity which has contracted with the state or county, and whose primary
responsibility is the supervision, protection, care, custody, and control, or
investigation, of inmates within a correctional institution; however, the term
“correctional officer” does not include any secretarial, clerical, or
professionally trained personnel.

      “Correctional probation officer” means a person who is employed full
time by the state whose primary responsibility is the supervised custody,
surveillance, and control of assigned inmates, probationers, parolees, or
community controllees within institutions of the Department of Corrections or
within the community. The term includes supervisory personnel whose duties
include, in whole or in part, the supervision, training, and guidance of
correctional probation officers, but excludes management and administrative
personnel above, but not including, the probation and parole regional
administrator level.


                                     - 53 -
       “Part-time law enforcement officer” means any person employed or
appointed less than full time, as defined by an employing agency, with or
without compensation, who is vested with authority to bear arms and make
arrests and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the state.

      “Part-time correctional officer” means any person who is employed or
appointed less than full time, as defined by the employing or appointing
agency, with or without compensation, whose responsibilities include the
supervision, protection, care, custody, and control of inmates within a
correctional institution.

       “Auxiliary law enforcement officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time law enforcement officer and who, while under the direct supervision
of a full-time or part-time law enforcement officer, has the authority to arrest
and perform law enforcement functions.

       “Auxiliary correctional officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time correctional officer and who, while under the supervision of a full-
time or part-time correctional officer, has the same authority as a full-time or
part-time correctional officer for the purpose of providing supervision,
protection, care, custody, and control of inmates within a correctional
institution or a county or municipal detention facility.

                           Lesser Included Offenses

         THIRD DEGREE (FELONY) MURDER — 782.04(4)
 CATEGORY ONE      CATEGORY TWO       FLA. STAT. INS. NO.
 Manslaughter                         782.07     7.7
                   Felony Battery     784.041(1) 8.5
                   Aggravated assault 784.021    8.2
                   Battery            784.03     8.3
                   Assault            784.011    8.1




                                     - 54 -
                                     Comments

       Regarding the enhanced penalty under Fla. Stat. § 782.065, the statute does
not specify that it is an element of the offense that the defendant knew or had
reason to know that the victim was a law enforcement officer, etc. In Thompson v.
State, 695 So. 2d 691 (Fla. 1997), the Supreme Court held that knowledge of the
victim’s status is a necessary element of attempted murder of a law enforcement
officer, but that was prior to the enactment of Fla. Stat. § 782.065 and was based
on a construction of Fla. Stat. § 784.07, which explicitly contains a knowledge
requirement. As of February 2013, no case has decided whether knowledge of the
victim’s status is an element under Fla. Stat. § 782.065.

      See Instruction 7.13 for the § 782.065, Fla. Stat., reclassification when the
victim is a law enforcement officer, correctional officer, etc.

      This instruction was adopted in 1981 and amended in 1992 [603 So. 2d
1775], 1994 [639 So. 2d 602], and 2014 [146 So. 3d 1110], and 2018.



                                 7.7 MANSLAUGHTER
                                    § 782.07, Fla. Stat.

      To prove the crime of Manslaughter, the State must prove the following
two elements beyond a reasonable doubt:

      1.     (Victim) is dead.

      Give 2a, 2b, and/or 2c depending upon allegations and proof.
      2.    a.     (Defendant) intentionally committed an act or acts that
                   caused the death of (victim).

             b.    (Defendant) intentionally procured an act that caused
                   the death of (victim).

             c.    The death of (victim) was caused by the culpable
                   negligence of (defendant).




                                        - 55 -
        It is fundamental error not to instruct on justifiable and excusable homicide
in the absence of an express concession that the homicide was not excusable or
justified. See State v. Spencer, 216 So. 3d 481 (Fla. 2017).
        Every person has a duty to act reasonably toward others. If there is a
violation of that duty, without any conscious intention to harm, that violation
is negligence. The defendant cannot be guilty of mManslaughter by
committing a merely negligent act or if the killing was either justifiable or
excusable homicide, as I have previously instructed you. (The explanations of
justifiable homicide and excusable homicide are in Instruction 7.1, Introduction to
Homicide.)

       Each of us has a duty to act reasonably toward others. If there is a
violation of that duty, without any conscious intention to harm, that violation
is negligence.

      Give only if 2a alleged and proved.
      In order to convict of mManslaughter by act, it is not necessary for the
State to prove that the defendant had an intent to cause death, only an intent
to commit an act that was not merely negligent, justified, or excusable and
which caused death.

     Give only if 2b alleged and provedis applicable.
     To “procure” means to persuade, induce, prevail upon or cause a
person to do something.

       Give only if 2c alleged and provedis applicable.
       I will now define “culpable negligence” for you. Each of us As I have
said, every person has a duty to act reasonably toward others. If there is a
violation of that duty, without any conscious intention to harm, that violation
is negligence. But culpable negligence is more than a failure to use ordinary
care toward others. In order for negligence to be culpable, it must be gross
and flagrant. Culpable negligence is a course of conduct showing reckless
disregard of human life, or of the safety of persons exposed to its dangerous
effects, or such an entire want of care as to raise a presumption of a conscious
indifference to consequences, or which shows wantonness or recklessness, or a
grossly careless disregard for the safety and welfare of the public, or such an




                                        - 56 -
indifference to the rights of others as is equivalent to an intentional violation
of such rights.

      The negligent act or omission must have been committed with an utter
disregard for the safety of others. Culpable negligence is consciously doing an
act or following a course of conduct that the defendant must have known, or
reasonably should have known, was likely to cause death or great bodily
injury.

                             Lesser Included Offenses

                            MANSLAUGHTER - 782.07
 CATEGORY ONE               CATEGORY TWO     FLA. STAT.                  INS. NO.
 None
                            Vehicular homicide           782.071         7.9
                            Vessel homicide              782.072         7.9
                            (Nonhomicide lessers*)       777.04(1)       5.1
                            Attempt
                            Aggravated assault           784.021         8.2
                            Battery                      784.03          8.3
                            Assault                      784.011         8.1
                            Culpable negligence          784.05          8.9

                                     Comments

       *Non-homicide lesser-included offenses do not have to be given if the
parties agree that causation is not in dispute and that the victim is dead.

        In the event of any reinstruction on manslaughter, the instructions on
justifiable and excusable homicide as previously given should be given at the same
time. Hedges v. State, 172 So. 2d 824 (Fla. 1965).

      In appropriate cases, an instruction on transferred intent should be given.

      See Eversley v. State, 748 So. 2d 963 (Fla. 1999), in any case in which
causation is an issue to determine if a special jury instruction on causation is
needed.




                                        - 57 -
      Assisting a suicide is Manslaughter, according to § 782.08, Fla. Stat. A
special instruction will be needed in those cases.

       This instruction was adopted in 1981 and amended in 1985 [477 So. 2d 985],
1992 [603 So. 2d 1175], 1994 [636 So. 2d 502], 2005 [911 So. 2d 1220], 2006
[946 So. 2d 1061], 2008 [997 So. 2d 403], 2010 [41 So. 3d 853], 2011 [75 So. 3d
210], and 2017 [213 So. 3d 680], and 2018.



                   7.7(a) AGGRAVATED MANSLAUGHTER
                 § 782.07(2), § 782.07(3), and § 782.07(4), Fla. Stat.

       In the absence of an express concession that the homicide was not excusable
or justified, the trial judge must also read Instruction 7.1, Introduction to
Homicide.

       To prove the crime of Aggravated Manslaughter, the State must prove
the following three elements beyond a reasonable doubt:

      1.    (Victim) is dead.

      2.    The death of (victim) was caused by the culpable negligence
            of (defendant).

      Give 3a or 3b as applicable.
      3.    a.    (Victim) was at the time [an elderly person] [a
                  disabled adult] [a child] and (victim’s) death was
                  caused by the neglect of (defendant), a caregiver for
                  (victim).

            b.      (Victim) was [an officer] [a firefighter] [an emergency
                    medical technician] [a paramedic] who was at the
                    time performing duties that were within the course of
                    [his] [her] employment.

       Each of usEvery person has a duty to act reasonably toward others. If
there is a violation of that duty, without any conscious intention to harm, that
violation is negligence. The defendant cannot be guilty of Aggravated


                                        - 58 -
Mmanslaughter by causing a death because of a merely negligent act. But
culpable negligence is more than a failure to use ordinary care toward others.
In order for negligence to be culpable, it must be gross and flagrant. Culpable
negligence is a course of conduct showing reckless disregard of human life, or
of the safety of persons exposed to its dangerous effects, or such an entire
want of care as to raise a presumption of a conscious indifference to
consequences, or which shows wantonness or recklessness, or a grossly
careless disregard for the safety and welfare of the public, or such an
indifference to the rights of others as is equivalent to an intentional violation
of such rights. The negligent act or omission must have been committed with
an utter disregard for the safety of others. Culpable negligence is consciously
doing an act or following a course of conduct that the defendant must have
known, or reasonably should have known, was likely to cause death or great
bodily injury.

       The defendant cannot be guilty of Aggravated Mmanslaughter if the
killing was either justifiable or excusable homicide, as I have previously
instructed you. (The explanations of justifiable homicide and excusable homicide
are in Instruction 7.1, Introduction to Homicide.)

      Definitions. Give as applicable.
      § 825.101(4), Fla. Stat.
      “Elderly person” means a person 60 years of age or older who is
suffering from the infirmities of aging as manifested by advanced age, organic
brain damage, or physical, mental, or emotional dysfunctioning, to the extent
that the ability of the person to provide adequately for the person’s own care
or protection is impaired.

      § 825.101(3), Fla. Stat.
      “Disabled adult” means a person 18 years of age or older who suffers
from a condition of physical or mental incapacitation due to developmental
disability, organic brain damage, or mental illness, or who has one or more
physical or mental limitations that restrict the person’s ability to perform the
normal activities of daily living.

      § 827.01(2), Fla. Stat.
      “Child” means any person under the age of 18 years.


                                      - 59 -
      As applied to an Elderly Person or a Disabled Adult. § 825.101(2), Fla. Stat.
      “Caregiver” means a person who has been entrusted with or has
assumed responsibility for the care or the property of an elderly person or a
disabled adult. “Caregiver” includes, but is not limited to, relatives, court-
appointed or voluntary guardians, adult household members, neighbors,
health care providers, and employees and volunteers of facilities.

      § 825.101(6), Fla. Stat.
      “Facility” means any location providing day or residential care or
treatment for elderly persons or disabled adults. The term “facility” may
include, but is not limited to, any hospital, training center, state institution,
nursing home, assisted living facility, adult family-care home, adult day care
center, group home, mental health treatment center, or continuing care
community.

     As applied to a Child. § 827.01(1), Fla. Stat.
     “Caregiver” means a parent, adult household member, or other person
responsible for a child’s welfare.

      § 825.102(3)(a) or § 827.03(3)(e), Fla. Stat.
      “Neglect of [a child”] [an elderly person”] [a disabled adult”] means:

      1.    A caregiver’s failure or omission to provide [a child] [an
            elderly person] [a disabled adult] with the care, supervision,
            and services necessary to maintain [a child’s] [an elderly
            person’s] [a disabled adult’s] physical and mental health,
            including, but not limited to, food, nutrition, clothing,
            shelter, supervision, medicine, and medical services that a
            prudent person would consider essential for the well-being
            of the [child] [elderly person] [disabled adult];

            or

      2.    A caregiver’s failure to make reasonable effort to protect [a
            child] [an elderly person] [a disabled adult] from abuse,
            neglect or exploitation by another person.




                                      - 60 -
       Neglect may be based on repeated conduct or on a single incident or
omission by a caregiver that results in, or could reasonably be expected to
result in, serious physical or [psychological] [mental] injury, or a substantial
risk of death to [a child] [an elderly person] [a disabled adult].

      Definitions. As applied to Designated Personnel.
      § 943.10(14), Fla. Stat. See § 943.10, Fla. Stat., for further definitions.
      “Officer” means any person employed or appointed as a full-time, part-
time or auxiliary law enforcement officer, correctional officer, or correctional
probation officer.

      § 112.191 and § 633.35, Fla. Stat.
      “Firefighter” means any full-time duly employed uniformed firefighter
employed by an employer, whose primary duty is the prevention and
extinguishing of fires, the protection of life and property therefrom, the
enforcement of municipal, county, and state fire prevention codes, as well as
the enforcement of any law pertaining to the prevention and control of fires,
who is certified by the Division of State Fire Marshal of the Department of
Financial Services, who is a member of a duly constituted fire department of
such employer or who is a volunteer firefighter.

      § 401.23, Fla. Stat.
      “Emergency Medical Technician” means a person who is certified by
the Department of Health to perform basic life support.

     § 401.23, Fla. Stat.
     “Paramedic” means a person who is certified by the Department of
Health to perform basic and advanced life support.




                                      - 61 -
                            Lesser Included Offenses

  AGGRAVATED MANSLAUGHTER — 782.07(2), 782.07(3), AND 782.07(4)
CATEGORY ONE             CATEGORY TWO FLA. STAT. INS. NO.
Manslaughter                          782.07        7.7
*Neglect by Culpable                  825.102(3)(b) 29.22
Negligence of a[n]                    or            or
[Elderly Person]                      827.03(2)(b) 16.5
[Disabled Adult] [Child]
Causing Great Bodily
Harm, Permanent
Disability, or Permanent
Disfigurement
*Neglect by Culpable                  825.102(3)(c) 29.22
Negligence of a[n]                    or            or
[Elderly Person]                      827.03(2)(d) 16.6
[Disabled Adult] [Child]
Without Causing Great
Bodily Harm,
Permanent Disability, or
Permanent
Disfigurement
*Culpable Negligence                  784.05(2)     8.9
Inflicting Injury
*Culpable Negligence                  784.05(1)     8.9
Exposing Another to
Injury


                                   Comments

       *Non-homicide lesser-included offenses do not have to be given if the
parties agree causation is not in dispute and that the victim is dead.

      There is no statutory requirement that the defendant have knowledge of
victim’s status and as of November 2015August 2017, there was no case law
addressing that issue.

      This instruction was adopted in 2017 [213 So. 3d 680] and amended in 2018.


                                      - 62 -
   7.13 MURDER – RECLASSIFIED (BY VICTIM’S EMPLOYMENT AS
 LAW ENFORCEMENT OFFICER, CORRECTIONAL OFFICER, ETC.)
                     § 782.065, Fla. Stat.

       In Ramroop v. State, 214 So. 3d 657 (Fla. 2017), the Florida Supreme Court
held that § 782.065(2), Fla. Stat. is a reclassification statute that creates a
substantive offense. Accordingly, the trial judge should add the three elements
below to the elements section of the appropriate Murder crime (See Instruction
7.2, 7.3, 7.4, 7.5, or 7.6).

             (Victim) was a [law enforcement officer] [part-time law
      enforcement officer] [auxiliary law enforcement officer] [correctional
      officer] [part-time correctional officer] [auxiliary correctional officer]
      [correctional probation officer] [part-time correctional probation
      officer] [auxiliary correctional probation officer].

             (Defendant) knew that (victim) was a [law enforcement officer]
      [part-time law enforcement officer] [auxiliary law enforcement officer]
      [correctional officer] [part-time correctional officer] [auxiliary
      correctional officer] [correctional probation officer] [part-time
      correctional probation officer] [auxiliary correctional probation
      officer].

            (Victim) was engaged in the lawful performance of a legal duty.

       Definitions. § 943.10, Fla. Stat. Give as applicable.
       “Law enforcement officer” means any person who is elected, appointed,
or employed full time by any municipality or the State or any political
subdivision thereof; who is vested with authority to bear arms and make
arrests; and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the State. This definition includes all certified supervisory and command
personnel whose duties include, in whole or in part, the supervision, training,
guidance, and management responsibilities of full-time law enforcement
officers, part-time law enforcement officers, or auxiliary law enforcement
officers but does not include support personnel employed by the employing
agency.



                                      - 63 -
      “Employing agency” means any agency or unit of government or any
municipality or the State or any political subdivision thereof, or any agent
thereof, which has constitutional or statutory authority to employ or appoint
persons as officers. The term also includes any private entity which has
contracted with the State or county for the operation and maintenance of a
nonjuvenile detention facility.

        “Correctional officer” means any person who is appointed or employed
full time by the State or any political subdivision thereof, or by any private
entity which has contracted with the State or county, and whose primary
responsibility is the supervision, protection, care, custody, and control, or
investigation, of inmates within a correctional institution; however, the term
“correctional officer” does not include any secretarial, clerical, or
professionally trained personnel.

      “Correctional probation officer” means a person who is employed full
time by the State whose primary responsibility is the supervised custody,
surveillance, and control of assigned inmates, probationers, parolees, or
community controllees within institutions of the Department of Corrections or
within the community. The term includes supervisory personnel whose duties
include, in whole or in part, the supervision, training, and guidance of
correctional probation officers, but excludes management and administrative
personnel above, but not including, the probation and parole regional
administrator level.

      “Part-time law enforcement officer” means any person employed or
appointed less than full time, as defined by an employing agency, with or
without compensation, who is vested with authority to bear arms and make
arrests and whose primary responsibility is the prevention and detection of
crime or the enforcement of the penal, criminal, traffic, or highway laws of
the State.

      “Part-time correctional officer” means any person who is employed or
appointed less than full time, as defined by the employing or appointing
agency, with or without compensation, whose responsibilities include the
supervision, protection, care, custody, and control of inmates within a
correctional institution.


                                     - 64 -
       “Auxiliary law enforcement officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time law enforcement officer and who, while under the direct supervision
of a full-time or part-time law enforcement officer, has the authority to arrest
and perform law enforcement functions.

       “Auxiliary correctional officer” means any person employed or
appointed, with or without compensation, who aids or assists a full-time or
part-time correctional officer and who, while under the supervision of a full-
time or part-time correctional officer, has the same authority as a full-time or
part-time correctional officer for the purpose of providing supervision,
protection, care, custody, and control of inmates within a correctional
institution or a county or municipal detention facility.


                           Lesser Included Offenses

  FIRST DEGREE PREMEDITATED MURDER RECLASSIFIED —
                        782.04(1)(a) and 782.065
 CATEGORY ONE          CATEGORY TWO            FLA. STAT.    INS.
                                                             NO.
 First Degree                                  782.04(1)(a)  7.2
 Premeditated Murder
 Second Degree                                 782.04(2) and 7.4 and
 Murder – Reclassified                         782.065       7.13
 Second Degree                                 782.04(2)     7.4
 Murder
 Manslaughter                                  782.07        7.7
                       Second Degree           782.04(3) and 7.5 and
                       (Felony) Murder –       782.065       7.13
                       Reclassified
                       Second Degree           782.04(3)     7.5
                       (Felony) Murder




                                     - 65 -
Attempted Felony        782.051(1) and   6.3 and
Murder - Reclassified   782.065          6.7
Attempted Felony        782.051(1)       6.3
Murder
Attempted               782.041(1),      6.2 and
Premeditated Murder -   777.04, and      6.7
Reclassified            782.065
Attempted               782.04(1) and    6.7
Premeditated Murder     777.04
Attempted Second        782.04(2),       6.4 and
Degree Murder -         777.04, and      6.7
Reclassified            782.065
Attempted Second        782.04(2),       6.4
Degree Murder           777.04
Attempted Felony        782.05(2) and    6.3 and
Murder- Reclassified    782.065          6.7
Attempted Felony        782.051(2)       6.3
Murder
Third Degree Felony     782.04(4) and    7.6 and
Murder - Reclassified   782.065          7.13
Third Degree Felony     782.04(4)        7.6
Murder
Vehicular Homicide      782.071          7.5
Attempted Felony        782.051(3) and   6.3(a)
Murder - Reclassified   782.065          and 6.7
Attempted Felony        782.051(3)       6.3(a)
Murder
Aggravated battery      784.045          8.4
Attempted               782.07 and       6.6
Manslaughter by Act     777.04
Felony battery          784.041(1)       8.5
Aggravated Assault      784.021          8.2
Battery                 784.03           8.3
Culpable Negligence     784.05(2)        8.9
Culpable Negligence                      8.9
Assault                 784.011          8.1




            - 66 -
                                     Comments

      The reclassification in § 782.065, Fla. Stat., does not apply to the lesser
included offense of Manslaughter.

      This instruction was adopted in 2018.




                                        - 67 -